t c memo united_states tax_court s m trust no margarette s mcmahan trustee petitioner v commissioner of internal revenue respondent docket no 12279-07l filed date margarette s mcmahan trustee for petitioner gordon p sanz for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court on petitioner’s motion to vacate order of dismissal for lack of jurisdiction on date respondent filed a motion to dismiss for lack of jurisdiction on the grounds that no notice_of_determination under sec_6320 or section was sent to petitioner for the tax years and that would confer jurisdiction on this court petitioner filed an opposition to the motion on date the court entered an order of dismissal and decision granting respondent’s motion to dismiss for lack of jurisdiction finding that because petitioner received no sec_6320 hearing and respondent did not make a determination pursuant to sec_6330 the court lacked jurisdiction to review the federal tax_liens in this case for the reasons stated herein we will deny petitioner’s motion findings_of_fact at the time this petition was filed petitioner was a_trust with an address in goliad texas on date respondent filed a notice_of_federal_tax_lien nftl against assets held in the name of petitioner as nominee transferee and or alter ego of james k deceased and margarette s mcmahan the mcmahans the nftl listed unpaid balances of dollar_figure dollar_figure and dollar_figure as income_tax liabilities of the mcmahans for tax years ending and respectively 1unless otherwise indicated section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner sought reconsideration from the internal revenue service’s irs collection_appeals_program on date the collection_appeals_program issued a closing letter which stated that following a review of petitioner’s case it was determined that the area director was correct that the nftls should be filed in addition the letter served as notification that the matter was closed in the appeals_office on date petitioner filed with this court a petition challenging the lien determinations with respect to income_tax the mcmahans owed for and opinion this court is a court of limited jurisdiction and we may exercise judgment only to the extent authorized by congress 85_tc_527 sec_6321 provides that all property and rights to property of a taxpayer become subject_to a lien when demand for payment of taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with a written notice within business days after the nftl is filed this written notice informs the taxpayer of the right to request an administrative hearing on the matter the taxpayer then may seek judicial review of the determination made after the hearing see 115_tc_35 114_tc_176 upon the appeals office’s issuance of a determination_letter the taxpayer who seeks judicial review may appeal to this court within days of the determination sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e in order to invoke judicial review of a sec_6320 determination a taxpayer must be the person liable for the tax under sec_6321 and must have received from the irs a valid notice_of_determination based on a sec_6320 hearing see 114_tc_492 see also rule b regulations promulgated under sec_6320 state that known nominees of or persons holding property of the taxpayer are not entitled to a collection_due_process or equivalent_hearing sec_301_6320-1 q a-b5 proced admin regs individuals not entitled to a sec_6320 review are entitled to other forms of review including reconsideration by the irs office collecting the tax assistance from the national_taxpayer_advocate or an administrative hearing before the appeals_office under the collection_appeals_program id any determination resulting from these reviews however is not subject_to judicial review id the taxpayer for whom a nominee transferee or alter ego is holding property is entitled to a hearing under sec_6320 sec_301_6320-1 example proced admin regs failure to provide a taxpayer with notice of the filing of an nftl will serve as a basis for dismissal kennedy v commissioner tcmemo_2008_33 respondent argues that petitioner is a nominee transferee and or alter ego of margarette mcmahan and has not received a determination sufficient to invoke this court’s jurisdiction petitioner argues that under state law both petitioner and ms mcmahan are one and the same and that if we treat petitioner and ms mcmahan as one under state law then there is no alter ego or nominee and ms mcmahan as the taxpayer liable for the tax due is entitled to a sec_6320 hearing neither petitioner nor respondent has stated whether a notice was sent to ms mcmahan as the individual liable for the taxes that gave rise to the nftl although a dismissal for lack of jurisdiction may be based on failure to provide notice of the filing of an nftl kennedy v commissioner supra we decline to address petitioner’s arguments the issue of whether ms mcmahan is entitled to a sec_6320 hearing is not properly before this court as it is not relevant to the issue of whether we have jurisdiction to hear petitioner’s appeal of the collection appeals program’s closing letter we lack jurisdiction to review the filing of the nftl because petitioner as ms mcmahan’s nominee transferee and or alter ego has not received a determination based on a sec_6320 hearing sufficient to invoke judicial review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 offiler v commissioner supra accordingly we will deny petitioner’s motion to vacate our order of dismissal for lack of jurisdiction to reflect the foregoing an appropriate order will be issued
